Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to May 02, 2018.  The amendment received 7/15/22 has been entered and claims 1-9 are currently pending in this application.  In view of the arguments presented and amendments to the claims, the rejections of record under 35 USC 102(a)(1) and 112(b) are hereby withdrawn.  This Office Action is made non-final to better address the amendments to the claims and include a new reference.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu(1) in view of Liu(2) and further in view of CN.
Liu(1) (CN 103705661) teaches treating and preventing influenza with extract of ginseng fruit.  In paragraph 6 the polysaccharides in the extract are discussed regarding their antiviral activity.  In paragraph 13 the formulation may be in various typical pharmaceutical forms.
The claims differ from Liu(1) in that they specify the specific polysaccharides and other activities of the extract.
Liu(2) (CN 1821275) entitled "Extraction of Ginseng Polysaccharide and Its Pharmaceutical Applications" teaches in paragraph 5, ginseng polysaccharides extracted from ginseng root contains galacturonic acid, galactose, glucose, arabinose, xylose, and rhamnose residues.  In paragraph 13 the polysaccharide treats viral influenza.  Paragraphs 19-21 describe water extraction and alcohol precipitation where the galacturonic acid content is more than 30% which is more than 10% higher than the traditional method.  This reference does not specify the species of ginseng.
The claims differ from the above references in that they specify the ginseng is Panax ginseng.

CN 106317253 entitled "A Kind of Ginseng Berry Pectin and Extraction Method Thereof" machine English translation provided, teaches on page 1, paragraph 4, extracting the ripe fruit of Panax ginseng.  In paragraph 24 the ginseng berries contain galacturonic acid and glucuronic acid.  Paragraph 35 describes the beneficial immune effects of the extract.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to administer a ginseng fruit extract as taught by Liu(1) that further contains the polysaccharides of present claim 2 because Liu(2) teaches the same polysaccharides found in ginseng root extract.  Regarding claim 3 directed to the concentration of galacturonic and glucuronic acids, Liu teaches galacturonic acid may be more or less than 30%, usually less than 20%.  Regarding claim 4 directed to activity, it would appear the extracts of Liu(1) and Liu(2) would have the same activity as claimed because they are similar extracts for the same function.  Regarding claim 5 directed to the extract is water soluble from an ethanol insoluble fraction, the references teach extracting ginseng with ethanol and water where the polysaccharides are water soluble.  Regarding claim 6 directed to inhibiting neuraminidase activity, the extracts taught by each of the references would inherently inhibit neuraminidase activity because that is the standard target for treating influenza.  Regarding the specific viruses listed in claim 7, they are common pathogens and the treatments in the references cited to treat influenza would be expected to treat the common influenza types.  Regarding claim 8 directed to a functional food, administering a plant extract in the form of a function food is conventional in this art.  And the references cited teach pharmaceutical compositions as described in claim 9.   Regarding the specific ginseng plant, the above references are all Chinese patents where traditional Chinese medicine utilizes Chinese ginseng, which is Panax ginseng, in contrast to American ginseng.  And CN newly cited refers specifically to an extract of Panax ginseng that contains galacturonic acid and glucuronic acid.  Many fruits contain some concentration of both galacturonic acid and glucuronic acid so it would be expected that all of ginseng species would also do so.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RALPH J GITOMER/Primary Examiner, Art Unit 1655